Case 3:19-cv-11306-MAS-DEA Document 60 Filed 03/01/21 Page 1 of 6 PagelD: 760

Fugei Law Firm

“New Jersey’s Premier Litigation and Civil Rights Firm”

Attorneys-at-Law
47 MAIN STREET
P.O, BOX 1808
TOMS RIVER, NEW JERSEY 08753

 
    

= wwe
NATION AL it
TRIAL LAWYERS Taye
ROBERT R. FUGGI, JR. TELEPHONE: (732) 240-9095
* Certified Civil Trial Attorney GENERAL FAX: (732) 240-9072
** National Trial Lawyers Top 100 Lawyers www. fuggilaw.com

 

2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020

***New Jersey Super Lawyers — 2019

****7020 New Jersey Law Journal Professional Excellence Award - 2020
Of Counsel:

JAMES M. McKENNA

“Certified Workers’ Compensation Law Attorney

NICHOLAS C. APICELLI

*Professional Divorce Mediator and Attorney

BETHANNA M. SCOTT

MICHAEL R. NAPOLITANO

March 1, 2021

Honorable Douglas Arpert, U.S.D.M.J.
United States District Court
Clarkson S. Fisher Building &

US Courthouse

402 East State Street

Trenton, NJ 08608

RE: A.S. v. Ocean County Fire Academy, et al
Case Number: 3:19-cv-11306-MAS-DEA

Dear Judge Arpert:

Please be advised our office represents Plaintiff A.S. in
the above-referenced matter. Please accept this letter in
opposition to Defendant John Syers’s letter application for a
stay of these proceedings.

STATEMENT OF FACTS

 

The above-referenced matter arises from especially brutal
acts of sexual violence perpetrated by Defendant Syers against
Plaintiff. Plaintiff first met Defendant Syers at the Ocean
County Fire Academy operated by the Ocean County Defendants.
Case 3:19-cv-11306-MAS-DEA Document 60 Filed 03/01/21 Page 2 of 6 PagelD: 761

Defendant Syers was an instructor in classes attended by
Plaintiff pursuant to the requirements of her profession.

Despite a brief consensual sexual encounter in April of
2018, Plaintiff at all times retained the right to refuse to
consent to sexual activity with Defendant Syers. From April of
2018 to September 26, 2018, Plaintiff and Defendant Syers
communicated electronically in a friendly way. Although the two
had made plans to meet on a number of occasions, Plaintiff chose
not to see Defendant Syers. Defendant Syers became angry at the
perceived slight, interpreting Plaintiff's behavior as “ignoring
Hitt.”

On September 26, 2018, Plaintiff visited Defendant Syers at
his new home around 9:45AM. After a casual breakfast, the
parties turned to a tour of the residence. When the tour
reached the bedroom, Plaintiff sat down on Defendant Syers’s bed
whereupon he began to kiss her. After a brief moment, Plaintiff
pulled away, rejecting Defendant Syers’s advances.

Defendant Syers then pinned Plaintiff face down on his bed.
Defendant Syers pulled Plaintiff's sweatshirt and under shirt
over her head to disorient her before handcuffing her behind her
back against her will. Defendant Syers yanked back on
Plaintiff’s armed to hurt her and emphasize his control over her
as he retrieved a rope from nearby to bind Plaintiff. As
Plaintiff pleaded for mercy and freedom, Defendant Syers tied
her tightly and threated her with further harm should she
resist.

Defendant Syers proceeded to violently assault Plaintiff,
manipulating her body against her will and striking her on her
buttocks and tailbone with his hands. Plaintiff recalls
Defendant Syers getting off of her at once point while she was
bound to take a photograph with his cell phone documenting her
helplessness and humiliation. Defendant Syers’s assault on
Plaintiff escalated to include forced fellatio, anal penetration
and vaginal penetration, all using Defendant Syers’s penis.?*

STATEMENT OF PROCEDURAL HISTORY

To the best of Plaintiff’s knowledge, from approximately
October 2018 to January 2019, the Ocean County Prosecutor's
Office (“OCPO”) conducted a criminal investigation into the

 

‘Please refer to the Complaint for a more complete recitation of the violence
inflicted on Plaintiff by Defendant Syers.
Case 3:19-cv-11306-MAS-DEA Document 60 Filed 03/01/21 Page 3 of 6 PagelD: 762

events described above. Despite conducting a consensual
intercept between Plaintiff and Defendant Syers in which he
acknowledged much of what he stands accused of here, OCPO did
not bring criminal charges against Defendant Syers. To the best
of Plaintiff’s knowledge, OCPO’s investigation is closed and
they do no intended to bring criminal charges against Defendant
Syers in the future.

On or about January 28, 2019, Plaintiff requested that the
Lacey Township Municipal Court issue summonses against Defendant
Syers for sexual assault, criminal sexual contact and criminal
restraint. The Municipal Court did not find probable cause for
any of these charges. On or about January 29, 2019, Plaintiff
returned to the court to request summonses be issued for simple
assault and lewdness. These summonses were issued and remain
pending as of this date.

On or about April 26, 2019, Plaintiff A.S. filed the
instant action in the United States District Court for the
District of New Jersey. Defendant Syers filed an Answer with
Counterclaims against Plaintiff on or about July 15, 2019. The
Answer contains admissions, denials and affirmative statements
on behalf of Defendant Syers. The Answer was amended on or
about July 23, 2019. The Amended Answer contains admissions,
denials and affirmative statements on behalf of Defendant Syers.
On or about August 25, 2020, Defendant Syers filed one hundred
and twenty-three (123) pages of R. 26(a) disclosures without
interposing objections based on his supposed privilege against
self-incrimination.

Defendant Syers is believed to have responded at least
partially to paper discovery requests propounded by the Ocean
County Defendants. On or about November 9, 2020, Defendant
Syers served partial responses to Plaintiff's document
production requests along with a letter contending that
Defendant Syers’s privilege against self-incrimination shielded
him against answering all of Plaintiff’s interrogatories and
selected document production requests. Simultaneously with this
defective service on Plaintiff, Defendant Syers responded fully
to requests for admissions propounded by the Ocean County
Defendants. In short, Defendant Syers has acted as though he
has the unilateral authority to decide which questions to answer
and which documents to produce. His selective participation in
discovery is alone enough for this Court to conclude that he has
waived any privilege against self-incrimination that might
otherwise apply.
Case 3:19-cv-11306-MAS-DEA Document 60 Filed 03/01/21 Page 4 of 6 PagelD: 763

STATEMENT OF LAW AND LEGAL ANALYSIS

As an initial matter, Plaintiff concedes that Defendant
Syers has correctly identified the standard this Court must look
to in evaluating Defendant’s application. The test discussed in
Walsh Securities v. Cristo Property Management, 7 F. Supp. 2d
523 (D.N.J. 1998) appears to be controlling. However, Walsh
does not clearly indicate that the list discussed there is
exhaustive.

 

 

As articulated by the Walsh Court:

A court has discretion to stay a case if the interests
of justice require it. A stay of a civil case where
there are pending criminal proceedings is not
constitutionally required, however, it may be
warranted in certain circumstances. A stay of a civil
case is an "extraordinary remedy." The factors to be
considered in deciding whether to grant aie stay
include: 1) the extent to which the issues in the
criminal and civil cases overlap; 2) the status of the
case, including whether the defendants have been
indicted; 3) the plaintiff's interest in proceeding
expeditiously weighed against the prejudice to
plaintiff caused by a delay; 4) the private interests
of and burden on defendants; 5) the interests of the
court; and 6) the public interest.

[Id. at 526-7. Internal citations omitted]

Plaintiff will address each factor in numerical order.

With respect to the similarity of issues, Defendant Syers
argues that the allegations in the Complaint and municipal court
summonses are “nearly identical.” This seems an odd position to
take given that, in Plaintiff's Complaint, Defendant Syers is
accused of restraining and violently raping Plaintiff.
Meanwhile, the Lacey Township Municipal Court issued summonses
merely for simple assault and lewdness. As detailed in
Defendant's letter application, simple assault involves a fairly
minor application of force while lewdness is limited to a
lascivious display of one’s own genitals. Defendant Syers would
be fortunate indeed to face, in this action, allegations “nearly
identical” to the minor charges approved by the municipal court.

Turning to the status of the criminal case, with its focus
on whether the defendant has been indicted, Defendant Syers
nevertheless concludes that he is entitled to relief. Here, the
Case 3:19-cv-11306-MAS-DEA Document 60 Filed 03/01/21 Page 5 of 6 PagelD: 764

uncontested facts establish that OCPO has closed its
investigation without filing charges against Defendant Syers.
Similarly, the Lacey Township Municipal Court did not find
probable cause to issue summonses for crimes. Instead, the
Court issued summonses for two disorderly persons offenses. To
the extent Defendant argues that he is entitled to a stay of
these proceedings until the criminal statute of limitations for
the more serious crimes expires, Plaintiff notes that Defendant
has not cited to any authority for this proposition.
Additionally, in view of the ongoing COVID-19 pandemic and
lockdown, no one is able to predict when the Lacey Township
Municipal Court might make time to adjudicate Defendant’s
disorderly persons summonses. As a result, Defendant seeks an
indefinite stay.

With respect to prejudice to Plaintiff, the instant case
presents factors not present in the authorities. Here,
Plaintiff alleges severe, permanent and ongoing psychological
injuries as a result of her rape at the hands of Defendant
Syers. Unlike the institutional litigants in Walsh, Plaintiff
has a compelling emotional interest in the closure that comes
with resolving this case as well as putting recovered funds to
work treating her injuries.

Turning to the burden on Defendant, it is unclear that
Defendant faces any burden beyond that faced by any person in
his position. Indeed, Defendant Syers may not even face the
full panoply of burdens common to the situation. Here,
Defendant Syers has already denied the allegations in the
Complaint. Plaintiff assumes, without knowing, that he
similarly denies wrongdoing with respect to the disorderly
persons offenses pending in Lacey Township Municipal Court.
Given that the defense in both actions appears to rely ona
blanket denial of wrongdoing, it is unclear whether Defendant
Syers suffers any burden from defending the two actions
simultaneously.

Without wishing to tell this Court what its interests are,
Plaintiff notes that Defendant appears to argue that ongoing
disputes about the applicability of Defendant's privilege
against self-incrimination would burden this Court should a stay
not issue. This is incorrect to the point of being fanciful.
Should no stay issue, Defendant Syers would either waive his
privilege and participate fully in this action or face having
all of his pleadings struck and default entered against him.
Plaintiff is content to defer to the Court regarding the
interests of the Court.
Case 3:19-cv-11306-MAS-DEA Document 60 Filed 03/01/21 Page 6 of 6 PagelD: 765

Turning to the interests of the public, Plaintiff again
avers that the authorities do not fairly represent the instant
case. In recent years and at all levels of government, our
society has acknowledged the overwhelming public interest in
obtaining justice for victims of sexual violence. The
undersigned is unaware of any legislative response to this
epidemic of sexual violence that so much as mentions staying
parallel criminal proceedings. Plaintiff avers that the
interests of the public militate strongly against granting
Defendant’s application.

Subject to Your Honor’s superior understanding of the
interests of justice, Plaintiff maintains that the balance of

the Walsh factors favors denial of Defendant’s application and
requests that this Court so rule.

Very truly yours,

FUGGI LAW FIRM, P.C.

hdd Ky,

ROBERT R. FUGG?/fOR., ESO.

 

RRF/mrn
